Citation Nr: 1441859	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1971, and he died in May 2009. The appellant is the surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the appellant testified at a personal hearing before the undersigned Veterans Law Judge, and a copy of the transcript is of record and is also located in the VA Virtual file. The record was held open for an additional 60 days after the hearing to allow the appellant additional time to submit evidence. 

In April 2014, the Board remanded the claim for additional development. 

In June 2014 additional evidence, primarily consisting of a statement offering further assertions by the appellant were received at the Appeals Management Center (AMC) and then forwarded to the Board. The additional evidence was accompanied by a waiver of RO consideration. See 38 C.F.R. § 20.1304 (c). 


FINDINGS OF FACT

1. The Veteran served aboard the United States Coast Guard cutter (USCGC) Hamilton (WHEC-715) in the inland waters of the Republic of Vietnam from July 1968 to July 1970, and as a result, it is presumed he was exposed to Agent Orange aboard that vessel. 

2. The Veteran died in May 2009; the death certificate shows the immediate cause of his death as esophageal cancer. 

3. At the time of his death, the Veteran was not service-connected for any disabilities. 

4. Neither esophageal nor pancreatic cancer, another possible primary site of his cancer are diseases presumptively associated with herbicide exposure. 

5. A service-connected disability was neither the principal nor contributory cause of the Veteran's death. 

6. The overall evidence shows that the Veteran's esophagus was the primary site or situs of his metastatic cancer, not his pancreas; esophageal cancer did not first manifest during his service or in the first year after separation from active duty, and is not shown to be related to his military service, to include presumed exposure to Agent Orange. 


CONCLUSION OF LAW

A disability incurred or aggravated in service or that may be presumed to have been incurred in service did not cause or contribute substantially or materially to the Veteran's death including as a result of his exposure to Agent Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Before addressing the merits of the appellant's claim, the Board is required to ensure that VA's duties to notify and assist her with her claim have been satisfied under the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Upon receipt of a complete or substantially complete application, the VCAA requires that VA inform the claimant of any information and medical or lay evidence not then of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom, Hartman v. Nicholson, 483 F.3d 1311 (2007). So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id., at 486. 

In cases involving a claim for Dependency and Indemnity Compensation (DIC), including for service connection for the cause of death, VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The duty to notify has been satisfied here by means of a letter from the RO to the appellant in July 2009. As required, the letter informed her of the evidence required to substantiate her claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence. The claim was adjudicated by the RO in October 2009. The Appellant disagreed with the rating decision and the RO readjudicated the claim in the January 2011 SOC, so since providing that additional Hupp notice. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim that is obtainable. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3 159. VA has obtained the Veteran's service treatment records (STRs) as well as VA, private and his terminal records. In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim. See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

In the April 2014 Board remand additional medical information was requested to determine the primary site of the Veteran's cancer, and its relationship, if any, to the Veteran's military service, and presumed exposure to Agent Orange. A VA medical examination report on the requested matter was completed in April 2014. The examination report is sufficient for rating purposes, and the Board is satisfied that the development requested by its remand was satisfactorily completed and in substantial compliance. See Stegall v. West, 11 Vet. App. 268 (1998) (remand not required where Board's remand instructions were substantially complied with). There is no indication that further medical evidence is required.
The Board thus finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without undue prejudice. See Bernard v. Brown, 4 Vet. App. 384 (1993). Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable. Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the appellant with her claim. Therefore, the Board may proceed with the adjudication of the underlying merits of her claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Service connection for the Cause of Death

The appellant claims that the cancer that caused the Veteran's death was in his esophagus rather than his pancreas, due to his exposure to herbicides in Vietnam. 

A service-connected disability is one that was incurred in or aggravated by active military service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303(a). 

A malignant (cancerous) tumor will be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within one year of a Veteran's separation from service. This presumption is rebuttable by affirmative evidence to the contrary, however. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309(a). 

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability. See 38 U.S.C.A. § 1310. The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 C.F.R. §3.312(a). 

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b) (2013). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. §3.312 (c) (2013). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id. 

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

Service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements. First, a claimant must show the Veteran served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed. See 38 U.S.C.A. § 1116; 38 C.F.R. §3.307(a)(6). Second, the claimant must show the Veteran had a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e). See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The Federal Circuit Court issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), affirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

A document titled "Navy and Coast Guard Ships Associated with Service In Vietnam and Exposure to Herbicide Agents", provides information to be used by VA regional offices as a resource regarding ships operating primarily or exclusively on Vietnam's inland waterways. Ships, including the Veteran's ship, the USCGC Hamilton (WHEC-715), is a type of ship included under the designation "all U.S. Coast Guard Cutters with hull designation ...WHEC[High Endurance Cutter]." 

If a Veteran, who served in the Republic of Vietnam during the Vietnam era, was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases shall be presumptively service connected (meaning presumptively associated with that service), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e). These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2012); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases listed at 38 C.F.R. § 3.309(e), however, shall have become manifest to a degree of 10-percent or more disabling at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10-percent or more disabling within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. §3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010). 

Where a Veteran is not entitled to service connection under the presumptive provisions, this does not preclude direct service connection based on exposure to herbicides. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

Factual Background

The Veteran's DD Form 214, documents that he served in the U.S. Coast Guard during the Vietnam War. Service personnel records show that he served aboard the United States Coast Guard Cutter (USCGC) Hamilton (WHEC-715) from July 1968 to July 1970 in Vietnam. All Veterans who served aboard this type of vessel are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam. Thus, the Board will accept that the Veteran was exposed to herbicides in the Republic of Vietnam. 

The Veteran's STRs report treatment for sore throats diagnosed as tonsillitis. The STRs are entirely negative for any complaint, findings or diagnoses referable to any cancer, including esophageal or pancreatic cancer. 

During his lifetime, the Veteran was not service-connected for any disabilities. 

The Veteran's certificate of death shows that he died in May 2009, and the immediate cause of his death is listed as esophageal carcinoma. 

Private treatment records in November 2008 report that the Veteran received treatment for a three week history of abdominal pain with eating. In December 2008 but primarily in January 2009, private records report the Veteran had a three month history of dysphagia of solid foods. Clinical findings revealed the Veteran had metastatic esophageal cancer. 

In a January 2009 private medical report it was indicated that CT findings were consistent with primary esophageal cancer, and that there were multiple lymph node stations within the abdomen. There were necrotic and cystic lymph nodes, including a peripancreatic lymph node which when biopsied, revealed pathology similar to the primary esophageal cancer. The Veteran was begun on chemotherapy identified as TPC, cycle. 

In January 2009, private treatment records reported possible pancreatic cancer and stage four pancreatic cancer. A gastrointestinal malignancy esophagus versus pancreas was reported. Other records through March 2009 continued to report the Veteran had metastatic esophageal cancer. 

By April 2009 private treatment records reported that the cancer had metastasized to the liver, pancreas, and femur, metastatic squamous cell carcinoma of the pancreas to the liver and esophagus status-post three cycles of paclitaxel, pirarubicin, and carboplatin (TPC) with progressive disease in the liver. Chemotherapies had continued. 

In May 2009, the Veteran's condition deteriorated and he was admitted to a facility for end of life care with poor prognosis. Terminal medical records from a private facility in mid-May 2009 show that the Veteran's condition worsened, he became unresponsive and his death ensued. 

Received in May and June 2013 were ship logs and lay statements from acquaintances and comrades of the Veteran confirming service in the inland Waters of Vietnam during his military service. 

In an April 2014 VA medical nexus opinion, requested subsequent to Board Remand also in April 2014, a physician reported that the claims folder had been reviewed. As to whether the pancreas was the primary site of the Veteran's cancer that caused or contributed to cause the Veteran's death, the examiner opined that the cause of the death was due to the pancreatic component of metastatic gastrointestinal cancer listed on the certificate of death as esophageal carcinoma. It was acknowledged that medical notes in April and May 2009 had assessed metastatic pancreatic versus esophageal cancer status post multiple chemotherapies, and the Veteran's cancer was initially thought to be esophageal but the question of pancreatic cancer was raised. It was later mentioned that unequivocally, the Veteran had a gastrointestinal cancer, most likely squamous cell esophageal cancer and/or pancreatic cancer metastatic to lymph nodes and the liver and femur. The physician referenced informational data titled: Veterans and Agent Orange: Update 2010 (2011). It was stated there that there was no statistically significant excess mortality from all cancers of the digestive tract was found in ACC Vietnam Veterans compared with non-Vietnam Veterans. Specifically for esophageal cancer: "On the basis of the evidence reviewed here and in previous VAO reports, the committee concludes that there is insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and esophageal cancer." 

The VA physician then went on to opine that the Veteran's esophageal cancer, a gastrointestinal cancer, was less likely than not incurred in or caused by inservice injury event, or illness, to include exposure to Agent Orange. In the rationale for the opinion, the examiner noted absent gastrointestinal cancer findings in service until a three month history of dysphagia diagnosed as esophageal cancer was reported in January 2009, approximately 40 years after service. 

The VA physician went on to state that whether the Veteran's cancer was esophageal metastatic to the pancreas, liver, lymph nodes and hip or pancreatic and esophageal primaries to liver, lymph nodes and hip, it does not change the lack of studies insufficient evidence of an association between the Veteran's herbicide/Agent Orange exposure and his development nearly 40 years after Vietnam era Coast Guard active service and his development of a gastrointestinal cancer. 

Analysis

The Board has reviewed the entire evidentiary record and concludes that service connection for the cause of the Veteran's death is not available here.

The Veteran served in the Coast Guard aboard, the USCGC Hamilton (WHEC-715), in the Republic of Vietnam during the Vietnam War. His exposure to herbicides while there is presumed. 

The Veteran's STRs are negative for cancer of the esophagus or the pancreas for that matter. Medical evidence of cancer of the esophagus was first reported in late 2008, approximately 37 years after the Veteran's military service. Cancer of the pancreas was thereafter questioned as the primary site of the Veteran's cancer. At this point it warrants mentioning that the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence, including lay evidence, in light of its own inherent characteristics and its relationship to other items of evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The medical evidence consistently shows that cancer of the esophagus versus the pancreas was initially shown in late 2008. There is no medical evidence of any cancer, esophageal or pancreatic during service or within one year after service. 38 C.F.R. §3.303, 3.309(a). 

The record on its own presents a medical controversy as to whether the Veteran's death was due to metastatic esophageal versus pancreatic cancer. Prior to addressing that medical controversy and then direct causation it is must be mentioned that neither esophageal not pancreatic cancer are cancers listed as typically associated with exposure to an herbicide agent in Vietnam. The VA Secretary has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003). 

Nevertheless, as also explained, this does not altogether preclude the appellant from establishing entitlement to service connection based on the Veteran's presumed exposure to Agent Orange in Vietnam with sufficient proof of actual direct causation linking his terminal cancer to his military service. See again Combee, supra. 

With regard to the question of whether the primary site or situs of the Veteran's cancer that caused his death was the esophagus or the pancreas, the majority of the medical records indicate that the esophagus was the primary site. Evidence supporting the conclusion that the esophagus was the primary site of the Veteran's cancer includes an April 2014 medical opinion from a VA physician. So in addition to the majority of the medical evidence supporting the esophagus as the primary site of the Veteran's cancer rather than the pancreas, the Board accords great weight to the VA physician's opinion as it is well reasoned and based on a review of the available medical evidence. VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In addressing direct causation and whether the Veteran's death was related to his military service or exposure to herbicides, the Board notes that the medical evidence includes the April 2014 VA medical opinion which addresses the matter of any causal relationship. The VA physician opined that the Veteran's esophageal cancer was less likely than not caused by his military service, to include exposure to Agent Orange. That portion of the VA physician's medical opinion was also supported by review of STRs, post-service medical records, and the use of medical information concerning Veteran's exposure to Agent Orange and cancer, including cancers of the digestive organs and esophagus. Again, the opinion was well reasoned and based on a review of the available medical evidence, medical data, and supported by rationale. This is evidence that is against the appellant's claim must too be accorded great probative weight. Further, it is noted that there is no medical evidence to the contrary that directly or indirectly for that matter relates the Veteran's esophageal cancer that caused his death to his military service or to presumed exposure to herbicides in Vietnam. 

Indeed, an appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); 

While the appellant is competent to report her observations about the Veteran's illness, cancer is not the type of disease that a lay person can provide persuasive testimony concerning its etiology or diagnosis or its origin or situs, because it is a complex, not simple, condition. In the absence of any supporting findings, it must be said that, her assertions regarding the primary site of the Veteran's cancer lacks probative weight also regarding any relationship or correlation between this condition, the Veteran's service, and his death. Further, the evidentiary data is most probative regarding the primary site of the Veteran's cancer, as well as its relationship or the lack thereof, to the Veteran's military service and presumed exposure to Agent Orange in Vietnam. There is absolutely no medical evidence in support of the appellant's assertions regarding the cause of the Veteran's death related to his military service and presumed herbicides exposure, so service connection for the cause of the Veteran's death is not warranted. 

For these reasons and bases, the Board concludes that the preponderance of the evidence is against this claim for service connection for cause of the Veteran's death. And since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appeal must be denied. 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


